RULEY, JUDGE:
Richard Saunders, doing business as Rick’s Ambulance Service, filed this claim in the sum of $898.75 for twenty-one rural *256ambulance service calls made from his place of business at Elkview in Kanawha County between February 21 and August 30, 1977, all of which allegedly were authorized by the respondent. In connection with most of the calls, the respondent had paid the claimant for the “trip in” (from the patient’s home to the hospital) but had declined to pay for the “trip out” (the return trip from the hospital to the patient’s home). In most, if not all, of those instances, the patient was treated at the emergency room for some ailment or infirmity and then released.
It appears that the claim is controlled by the respondent’s regulations, which, among other items, provided:
“...Ambulance service is covered when ***: 1) The patient’s physical condition requires ambulance service as certified by the attending physician; i. e., the use of any other method of transportation is medically contraindicated and is not for the patient’s convenience.”
There is no evidence of any required certification, nor does it appear that any other method of transportation was medically contraindicated as to the calls to which this claim relates. Accordingly, the claim must be denied.
Claim disallowed.